Ackekson, C. C. J.
This matter comes before me upon a rule to show cause why the verdict rendered in favor of the defendant should not be set aside and a new trial granted because said verdict is against the weight of the evidence.
I have carefully read the transcript of the testimony and my notes, taken during -the trial, and the case is still fresh in my mind, and I feel that the verdict for the defendant is so clearly against the weight of the testimony as to indicate that the members of the jury were actuated by passion, prejudice or mistake, and the rule to show cause is therefore made absolute and a trial de novo ordered.